Citation Nr: 9914889	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-48 507	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bursitis of the right shoulder, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, postoperative, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1966 to February 1986.

2.  On May 19, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, on a VA form 21-4138 dated March 9, 1999, that he 
wished to withdraw his appeal on all pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.


